Citation Nr: 1504548	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-33 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from December 2007 to September 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Wilmington, Delaware.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that hearing is associated with the claims file.

In his December 2011 notice of disagreement, the Veteran raised the issue of entitlement to educational assistance benefits under Chapter 1607, Title 10, United States Code (Reserve Educational Assistance Program (REAP)) in the event that his claim for Post-9/11 GI Bill benefits was denied.  This issue has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he meets the requirements for basic eligibility for educational assistance under the provisions of the Post-9/11 GI Bill.  Specifically, he alleges that he was ordered to active duty and active duty special work under Title 32, Section 502(f) for the purpose of operational support and instruction.  He explained that he was training mobilized National Guard soldiers who were deployed overseas, and therefore, that his orders were to support, organize, administer, recruit, instruct, and train the National Guard, and also that his job was for the purpose of responding to a National emergency.

In support of his claim, the Veteran submitted his DD 214, which reveals that he had National Guard service from December 2007 through September 2011, and that he was honorably discharged and released from active duty.  The reason for separation was noted as "completion of period of [active duty for training]."  Additionally, the Veteran provided copies of National Guard orders.  The orders reveal that the Veteran was ordered to active duty for special work (ADSW) from December 26, 2007 to September 30, 2008; that he was ordered to ADSW from October 1, 2008 to September 30, 2009; that he was ordered to Full Time National Guard Duty - Operational Support (FTNGD OS) from October 1, 2009 to September 30, 2010; and that he was ordered to active duty for training (ADT) from October 1, 2010 to September 30, 2011.  

For purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, as follows.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A) (West 2002).  For members of the Army National Guard of the United States or the Air National Guard of the United States, such as applicable here, in addition to service described above [for members of the regular and reserve components of the Armed Forces], qualifying active duty includes full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 32 U.S.C. § 502(f) [i.e., under Title 32 authority] when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C) (West 2002). 

The Board further notes that Title 32 activation of National Guard personnel creates entitlement to federal pay and benefits "as though they were in federal service."  32 U.S.C.A. § 502(f); see CRS: Report of Congress, Operation Noble Eagle, Enduring Freedom, and Iraqi Freedom: Questions and Answers About U.S. Personnel, Compensation, and Force Structure (updated February 16, 2005), p. 3.  The benefits do not extend to Title 38 Veterans' Benefits.  In this regard, "Title 32 status" is not the same as "federal status."  With Title 32 status, personnel remain under the control of the states, whereas control is with the Federal government with activation of National Guard personnel under 10 U.S.C. § 12304.  National Guard troops are typically funded through their individual states, but the Title 32 designation permits the federal government to reimburse fully states for operations without taking over command responsibilities for National Guard personnel relief operations. 

According to VA's Adjudication Procedure Manual, duties performed under ADSW may be for operational, support, or training purposes.  If a DD Form 214 is issued for such duty, or if ADSW is reported by the claimant, even though the duration may be less than 180 days, development is to be undertaken to determine the type of duty performed under ADSW.  If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty.  VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not active duty for training.  DoD Directive 1215.6 defines ADSW as a tour of active duty to fulfill support requirements.  See M21-1MR, Part III, Subpart v, 4.C.16.i, Note.

The Board notes that the Department of Defense( DoD) has reported that the Veteran had no qualifying periods of eligible service under Chapter 33.  However, the DoD did not have the benefit of review of the Veteran's DD 214, his National Guard orders, or his lay statements and testimony as to what his job duties included while in ADSW status from December 2007 through September 2009 or while on full-time duty in the National Guard from October 2009 to September 2010.  

Moreover, the Board notes that VA is bound by the service department's certification as to a claimant's military service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992); see also 38 C.F.R. §§ 3.1(y)(1), 3.203 (2014).  

Therefore, the Board finds it necessary to contact the service department to clarify the Veteran's service dates and job duties and to ask DoD to consider the Veteran's National Guard orders, his DD Form 214, and his lay statements and testimony as to his job duties to determine whether any of his service constituted active duty service under Title 32 authority.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate source(s), including the Veteran's National Guard Unit, to request information regarding all periods of active duty service since September 10, 2001, including the authority for each period of service and the nature and purpose of each period of service, to include any evidence concerning his job duties during each periods of service.  The RO should specifically request any relevant personnel records, pay records, orders, etc. which might contain information pertaining to any active duty service.  

2.  Following the completion of the above development, and the receipt of any outstanding records, submit a request to the DoD to determine whether the Veteran had any periods of service after September 11, 2001 that qualified as service under 32 U.S.C. § 502(f) [i.e., under Title 32 authority].  The DoD should specifically consider the contentions of the Veteran that his ADSW service from December 26, 2007 to September 30, 2008 and from October 1, 2008 to September 30, 2009, and his full time National Guard service, constituted active duty, rendering him eligible for Chapter 33 benefits.

3.  Thereafter, readjudicate the claim on appeal concerning entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), in light of all of the evidence of record, including DoD's response.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






